Citation Nr: 1243637	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for bilateral defective hearing on an extraschedular basis, pursuant to 38 C.F.R. § 3.321.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1952 to March 1954.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2009 RO decision which, in part, granted service connection for bilateral defective hearing and assigned a 30 percent evaluation, and denied entitlement to TDIU.  The Board remanded the appeal for additional development in July 2011.  By rating action in December 2011, the AMC assigned an increased rating to 80 percent for the Veteran's hearing loss; effective from November 9, 2011, the date of VA examination showing increased disability.  38 C.F.R. § 3.400(o)(2).  In February 2012, the Board remanded the appeal for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's hearing loss is not so severe as to render impractical the application of the regular schedular standards.  

2.  The Veteran's service-connected disabilities include bilateral defective hearing, rated 80 percent disabling and tinnitus, rated 10 percent disabling.  The combined rating is 80 percent.  

3.  The Veteran has an high school education with additional training in engineering, and worked for some 50 years, primarily in the engineering field until he retired in 2004, at the age of 76.  

4.  The Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an extraschedular rating for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.85, 4.86, including Diagnostic Code 6100 (2012).  

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.3, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Id.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All VA and private medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA twice during the pendency of this appeal and testified at a videoconference hearing before the undersigned in April 2011.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision on the claim for TDIU, and there is no allegation or competent evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since the most recent examination in November 2011.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to evaluate his hearing loss under the applicable rating criteria.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Factual Background & Analysis

The Veteran contends that his hearing loss is so severe that he has difficulty understanding conversational speech or hearing alarms, sirens, etc., and would be a liability to any potential employer because of his hearing impairment.  The Veteran argues, therefore, that he is unlikely to find substantially gainful employment and should be granted a 100 percent schedular evaluation or, in the alternative, TDIU.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiological evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).  

As discussed in the February 2012 Board decision, the Board has already adjudicated the matter of entitlement to an evaluation in excess of 80 percent from November 9, 2011, on a schedular basis, and determined that no higher rating was warranted.  Thus the only matter remaining for consideration is whether a rating in excess of 80 percent is warranted on an extra-schedular basis. . 

VA's Rating Schedule will apply unless there are exception or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.  

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher, 4 Vet. App. at 60.  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra.  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, the Veteran was examined by VA audiological services in November 2011 and January 2012, to determine the extent and severity of his hearing loss.  The examiners reviewed the claims file and included a discussion of the Veteran's medical history and the audiometric findings.  While both examiners indicated that the Veteran's hearing loss would significantly impact his ability to function in an employment setting where he was dependent upon verbal communications or where he needed to depend on differentiating sounds or signals, such as, medical monitoring, trouble shooting electronics or motors, etcetera, neither examiner suggested or otherwise opined that his hearing loss precluded substantially gainful employment.  On the contrary, the VA audiologist in January 2012, indicated that while the Veteran's employment opportunities might be somewhat limited, and assistive devices might be required, he opined that the Veteran's hearing loss, alone would not preclude gainful employment where interpersonal communications or auditory monitoring was not required.  The examiner pointed out that many deaf individuals are able to maintain gainful employment in various fields.  In the present case, while the Veteran's hearing loss is demonstrably severe, he still has some degree of hearing acuity.  

In February 2012, the Board remanded the appeal to the AMC to consider whether the Veteran's claim should be referred to the Director of Compensation and Pension (C&P) for consideration a higher evaluation for his hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  After reviewing the evidentiary record, the AMC concluded that referral of the case was not necessary.  

In the present case, the evidence unquestionably demonstrates that the Veteran's industrial capacity has been impaired as a result of his service-connected hearing loss.  However, the degree of severity is contemplated by the 80 percent rating currently assigned for his hearing loss.  While the Veteran asserted on several occasions that he was terminated from a construction management position because of his poor hearing (see Veteran's NOD), when examined by VA for a respiratory disorder in May 2009, he reported that he was terminated because of respiratory problems that limited his physical activities.  In this regard, the Board notes that while the Veteran was asked to provide VA with statements from any former employers concerning his job performance, lost time, or other information as to how his hearing loss affected his ability to work, he did not submitted any evidence to substantiate his allegations.  Thus, the Board finds that the Veteran's assertions are of limited probative value and are assigned no evidentiary weight.  

Considering the pertinent evidence of record in light of the above, the Board finds that the manifestations of the Veteran's hearing loss is consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability are unusual or exceptional.  The schedular rating criteria adequately contemplates the degree of impairment caused by his hearing loss, and provides for an increased rating for additional symptoms.  

In short, even if, given the method of deriving ratings for hearing loss and considering the assertions of the Veteran and his wife, the Board finds that the rating schedule does not contemplate the Veteran's particular complaints, the collective evidence simply does not reflect such an unusual or exceptional disability picture - with such factors as marked interference with employment (beyond that contemplated in the assigned 80 percent rating) or frequent treatment, much less, hospitalization - to render the schedular criteria inadequate and to warrant assignment of a higher rating on an extra-schedular basis.  Accordingly, the Board concludes that referral of the case to the C&P Director for consideration of a higher rating on an extra-schedular basis, is not warranted.  

TDIU

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2012).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2012).  

In the instant case, the Veteran's service-connected disabilities include bilateral defective hearing, rated 80 percent disabling and tinnitus, rated 10 percent disabling.  The combined rating is 80 percent.  Thus, the Veteran meets the schedular criteria for TDIU.  However, the evidence must also show that the Veteran is, in fact, unable to secure or follow a substantially gainful occupation as a result of the single service-connected disability.  In this regard, the Board finds that the preponderance of the medical evidence of record shows that the service-connected disabilities do not result in individual unemployability.  

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes this case outside the norm.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  However, the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For the reasons discussed above, in particular, the January 2012 VA audiological opinion, and the objective evidence of record, the Board finds the preponderance of the evidence fails to show that the Veteran's service-connected hearing loss, alone, or in combination with his only other service-connected disability, tinnitus, precludes substantially gainful employment.  As to the Veteran's tinnitus, the VA audiologist in November 2011, opined that it did not impact on the ordinary activities of the Veteran's daily living, including employment.  

While the Board does not dispute that the Veteran experiences significant industrial impairment due to his service-connected disabilities, the degree of impairment is adequately reflected by the current combined schedular rating of 80 percent.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  However, the Veteran's service-connected disabilities have not been so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that his service-connected disabilities would render him individually unable to follow substantially gainful employment.  

Accordingly, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities, alone, renders him unable to secure or follow a substantially gainful employment.  


ORDER

Entitlement to an evaluation in excess of 80 percent for bilateral defective hearing on an extraschedular basis, pursuant to 38 C.F.R. § 3.321, is denied.  

Entitlement to TDIU is denied.  




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


